DETAILED ACTION

Response to Amendment
	Claims 1, 3, 4, and 6-9 are currently pending.  Claims 2 and 5 are cancelled.  The amended claim 1 does overcome the previously stated 102 rejection.  However, upon further consideration, claims 1, 3, 4, and 6-9 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano et al (JP 2013030440 A) in view of Senga et al (US 2018/0162730).  
Regarding claims 1, 3, 4, and 6-9, Sugano et al discloses a solid-state battery “1” comprising a positive electrode “4” (positive electrode layer), a negative electrode “3” (negative electrode layer), and a solid electrolyte “2” (solid electrolyte layer) located between the positive electrode and the negative electrode, wherein the solid electrolyte contains a sulfide-based solid electrolyte of an Li-P-S-O system having peak A at 2θ = 20.5° (20.7°±0.5°) in an X-ray diffraction pattern obtained by performing X-ray diffraction measurement using CuKα1 radiation; peak B at 2θ = 25.0° (25.4°±1.0°) in an X-ray diffraction pattern obtained by performing X-ray diffraction measurement using CuKα1 radiation; and 2θ = 22.0° in an X-ray diffraction pattern obtained by performing X-ray diffraction measurement using CuKα1 radiation; wherein a value of a ratio IC (intensity of peak C) to IB (intensity of peak B) is inherently less than 1 (more than 0 and 2.0 or less) and a value of a ratio IA (intensity of peak A) to IB (intensity of peak B) is inherently less than 1 (more than 0) based upon the relative intensities shown in Fig. 4 (z=0.00) ([0036],[0065] and Fig. 4).

    PNG
    media_image1.png
    1516
    941
    media_image1.png
    Greyscale


However, Sugano et al does not expressly teach a sulfide solid electrolyte comprising an elemental halogen (X) (claim 2); wherein the elemental halogen (X) is at least one of elemental chlorine, elemental bromine, and elemental iodine (claim 3); a method comprising: a mixing step of mixing a sulfide electrolyte raw material with a lithium halide hydrate to obtain a mixture, and a heating step of heating the mixture to 50°C or more in a vacuum (claim 9).
Senga et al discloses a production method of sulfide solid electrolyte comprising mixing a sulfur containing complex containing lithium sulfide (sulfide electrolyte raw material) with lithium halide; heating the mixture to 150°C of higher in a reduced-pressure atmosphere (especially in vacuum); wherein examples of the lithium halide include lithium chloride, lithium bromide, and lithium iodide, wherein lithium halide may be in a form of a solution prepared by dissolving it in water which forms a lithium halide hydrate ([0046],[0047],[0091],[0108]-[0115]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sugano solid electrolyte to include a method of mixing sulfide electrolyte raw materials with lithium halide hydrate, placing the mixture in a vacuum, and heating the mixture to 150°C or higher in order to further improve the ionic conductivity of the sulfide solid electrolyte and to produce the complex at a higher production efficiency ([0012],[0026]).
Examiner’s note: the Office takes the position that the limitation “a percentage of weight reduction of 1.6% or more, the percentage of weight reduction being measured by heating the sulfide solid electrolyte from 25°C to 400°C at a temperature increase rate of 10°C/min in thermogravimetry” is an inherent characteristic of the Sugano/Senga solid electrolyte because Sugano modified by Senga teaches the same sulfide solid electrolyte with the same X-ray diffraction peaks as the present invention.   

Claim(s) 1, 3, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano et al (JP 2013030440 A) in view of Sugawara et al (JP 2016207354 A).  The Sugano reference is applied to claim 1 for reasons stated above.
Regarding claims 1, 3, 4, and 6-9, Sugano et al discloses a solid-state battery “1” comprising a positive electrode “4” (positive electrode layer), a negative electrode “3” (negative electrode layer), and a solid electrolyte “2” (solid electrolyte layer) located between the positive electrode and the negative electrode, wherein the solid electrolyte contains a sulfide-based solid electrolyte of an Li-P-S-O system having peak A at 2θ = 20.5° (20.7°±0.5°) in an X-ray diffraction pattern obtained by performing X-ray diffraction measurement using CuKα1 radiation; peak B at 2θ = 25.0° (25.4°±1.0°) in an X-ray diffraction pattern obtained by performing X-ray diffraction measurement using CuKα1 radiation; and 2θ = 22.0° in an X-ray diffraction pattern obtained by performing X-ray diffraction measurement using CuKα1 radiation; wherein a value of a ratio IC (intensity of peak C) to IB (intensity of peak B) is inherently less than 1 (more than 0 and 2.0 or less) and a value of a ratio IA (intensity of peak A) to IB (intensity of peak B) is inherently less than 1 (more than 0) based upon the relative intensities shown in Fig. 4 (z=0.00) ([0036],[0065] and Fig. 4).

    PNG
    media_image1.png
    1516
    941
    media_image1.png
    Greyscale

However, Sugano et al does not expressly teach a sulfide solid electrolyte comprising an elemental halogen (X) (claim 2); wherein the elemental halogen (X) is at least one of elemental chlorine, elemental bromine, and elemental iodine (claim 3); a method comprising: a mixing step of mixing a sulfide electrolyte raw material with a lithium halide hydrate to obtain a mixture, and a heating step of heating the mixture to 50°C or more in a vacuum (claim 9).
Sugawara et al discloses mixing P2S5-Li2S (sulfide electrolyte raw material) with LiI (lithium iodide / lithium halide hydrate) and LiBr (lithium bromide / lithium halide hydrate); wherein Li2S, P2S5, LiI, and LiBr are mixed, placed in a vacuum, and heated to 400°C to 1000°C ([0028]-[0030],[0033]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sugano solid electrolyte to include a method of mixing sulfide electrolyte raw materials with lithium iodide and lithium bromide, placing the mixture in a vacuum, and heating the mixture to 400°C to 1000°C in order to further improve the Li ionic conductivity of the sulfide solid electrolyte, while maintaining high chemical stability ([0028],[0030]). 
Examiner’s note: the Office takes the position that the limitation “a percentage of weight reduction of 1.6% or more, the percentage of weight reduction being measured by heating the sulfide solid electrolyte from 25°C to 400°C at a temperature increase rate of 10°C/min in thermogravimetry” is an inherent characteristic of the Sugano/Sugawara solid electrolyte because Sugano modified by Sugawara teaches the same sulfide solid electrolyte with the same X-ray diffraction peaks as the present invention.   

Response to Arguments
Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive. 
The Applicant argues that “the sulfide solid electrolyte of Sugano needs to consist ONLY of elemental lithium, elemental phosphorus, elemental sulfur, and elemental oxygen. An improvement of the high conductivity of the sulfide solid electrolyte of Sugano will deteriorate or be inhibited by the addition of other elements such as elemental halogen into the sulfide solid electrolyte. Thus, the addition of the elemental halogen shown in each of Senga and Sugawara to the sulfide solid electrolyte of Sugano would make the sulfide solid electrolyte unworkable.  Further, the addition of the elemental halogen shown in each of Senga and Sugawara to the sulfide solid electrolyte of Sugano cannot produce the compound represented by formula Li3+5xP1-xS4-zOz (0.01≤x≤1.42, 0.01≤z≤1.55) since the formula does not contain any halogen elements. As such, the combination of the teachings (elemental halogen) of each of Sugano and Sugawara and the above formula of Sugano would make the sulfide solid electrolyte of Sugano unworkable”.
In response, the Office disagrees that the combination of the teachings of either Senga or Sugawara with Sugano would make the sulfide solid electrolyte of Sugano unworkable.  Even if Sugano only teaches Li-PS-based and Li-P-SO-based sulfide-based solid electrolytes that have high ionic conductivity, nothing in Sugano teaches away from the addition of a halogen to the sulfide-based solid electrolyte.  Based upon the teachings of either Senga or Sugawara, one of ordinary skill in the art would have recognized that the addition of a lithium halide such as lithium chloride, lithium bromide, or lithium iodide would not only improve the Li ionic conductivity of the sulfide solid electrolyte, but also maintain high chemical stability.  For example, para. [0042] of Senga states, “The sulfur-containing complex of the present embodiment has, as described above, a structure of lithium sulfide and lithium halide bond to form a complex structure on a molecular level, and therefore has high reactivity with other raw materials  such as diphosphorus pentasulfide to be used as raw materials for sulfide solid electrolytes.  In addition, the content of impurities therein is small, and therefore the complex may readily give sulfide solid electrolytes having more excellent battery performance; and para. [0120] of Senga states, “The sulfide solid electrolyte obtained in the production method of the present embodiment has a high ionic conductivity and excellent battery performance and is favorably used for batteries”.  Since Sugano also teaches the same raw materials such as LiS (lithium sulfide) and P2S5 (diphosphorus pentasulfide) as Senga, one of ordinary skill in the art would have recognized that the bonding of lithium sulfide and lithium halide (halogen) would necessarily result in both high ionic conductivity and excellent battery performance.   Further, para. [0028]-[0030], of Sugawara states “a sulfide solid electrolyte having high chemical stability can be obtained by adopting a composition close to the ortho composition described … When LiI and LiBr are used as the materials … it is more preferable that the ratio is such that the Li ion conductivity is higher than that of the sulfide solid electrolyte as a comparison target”.  Therefore, one of ordinary skill in the art would have been able to modify the Sugano sulfide solid electrolyte to include LiI and LiBr in order to optimize the Li ion conductivity while maintaining high chemical stability.  Also, the Office points out the ion conductivity taught by Sugawara (5.0 mS/cm) ([0077]) is higher than the ion conductivity taught by Sugano (0.21 mS/cm) ([0051]), so the addition of a halogen element to the Sugano sulfide solid electrolyte would result in higher ion conductivity.  With respect to the argument that “the addition of the elemental halogen shown in each of Senga and Sugawara to the sulfide solid electrolyte of Sugano cannot produce the compound represented by formula Lis+5xP1-xS4-zOz (0.01≤x≤1.42, 0.01≤z≤1.55) since the formula does not contain any halogen elements”, the teachings of Sugano is not limited to the compound represented by the formula and there is no factual evidence to show that this compound cannot be modified to include a halogen element.
The Applicant further argues that “Sugano does not employ P2S5 in addition to lithium halide (i.e., Lil and LiBr). Therefore, one having ordinary skill in the art would not employ the raw materials of each of Senga and Sugawara to prepare the sulfide solid electrolyte of Sugano since the raw materials of each of Senga and Sugawara are entirely different from those of Sugano.
In response, with respect to Senga, the Office takes the position that claim 1 of the present application does not require any particular raw materials and one of ordinary skill in the art would have recognized that the teachings of Senga would still apply to Sugano even if the raw materials are different.  With respect to Sugawara, the Office points out both Sugano and Sugawara teach the same two raw materials, Li2S and P2S5.  So, one of ordinary skill in the art would have recognized that the teachings of these two references are combinable.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729